Citation Nr: 0427362	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  01-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a psychiatric disorder, and if so, whether 
service connection is warranted.  

2.  Entitlement to a compensable rating for residuals of 
circumcision.  


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
November 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 RO decision, which denied a 
compensable rating for residuals of circumcision, and which 
denied service connection for "stress" claimed as secondary 
to the service-connected residuals of circumcision.  In June 
2004, the veteran appeared at the RO and testified at a 
personal hearing that was conducted by the undersigned 
Veterans Law Judge.  The transcript of that hearing has been 
associated with the claims file.  

The Board notes that in the statement of the case issued to 
the veteran in July 2001 included the issue of entitlement to 
special monthly compensation for loss of use of a creative 
organ, based on the veteran's allegation that he has erectile 
dysfunction as a residual of circumcision.  As noted at that 
hearing, the veteran's increased rating claim is based, in 
part, on his assertion of experiencing sexual dysfunction 
associated with his circumcision.  Thus, this question is 
considered to be part and parcel of the appeal for an 
increased rating for his currently service-connected 
residuals of circumcision.  Also at the hearing, testimony 
was received on the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD), which 
is considered in relation to the appeal that new and material 
evidence has been received to warrant reopening a claim of 
service connection for a psychiatric disorder.  

The claim of entitlement to service connection for a 
psychiatric disorder, reopened herein below, and the 
increased rating issue on appeal are being remanded to the RO 
via the Appeals Management Center, in Washington, DC.  VA 
will notify the veteran and his representative as to what 
further action is required on his part.


FINDINGS OF FACT

1.  In a final decision dated in January 1988, the Board 
denied entitlement to service connection for a psychiatric 
disorder.

2.  Evidence received since January 1988 includes evidence 
that is not cumulative or redundant of evidence previously 
considered and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002) 
redefined VA's duties to notify and assist a claimant.  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received prior to that date.  

In any case, the Board's decision herein is completely 
favorable to the veteran such that no further action is 
required to comply with the VCAA and the implementing 
regulations relevant to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a psychiatric disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychosis, if manifest to a compensable degree within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As noted, the definition of new and material evidence has 
since been amended and is codified at 38 C.F.R. § 3.156(a) 
(2003).  The amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received prior to August 2001.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
in a decision dated in January 1988.  It is considered final, 
with the exception that the claim may be reopened if new and 
material evidence is received.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the January 1988 Board decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's service connection claim.  

In the January 1988 decision, the Board considered the 
veteran's service records, which showed that he underwent 
psychological/psychiatric consultations in June 1974 and 
October 1974 and was diagnosed with passive aggressive 
personality disorder both times.  The Board also considered 
various private and VA outpatient and examination reports, 
dated beginning in 1976, and hearing testimony.  The veteran 
underwent a VA psychiatric examination in September 1982, and 
after review of the claims file the examiner diagnosed the 
veteran in September 1983 with psychogenic pain disorder.  
Private records show that evaluations in December 1986 
resulted in assessments of cannabis dependence and alcohol 
abuse.  It also appeared at that time that he had a thought 
disorder and some psychotic features.  At a November 1987 
hearing, the veteran described psychiatric symptoms that he 
experienced during service and "voices" that he continued 
to hear despite being sober.  

The evidence received since the Board's January 1988 decision 
consists of additional VA medical records dated beginning in 
2000, additional private medical reports dated beginning in 
1991, and statements and testimony of the veteran, which were 
not previously considered by the RO.  VA records include 
diagnoses of major depression (in October 2000), depression 
due to medical condition (in November 2000), and sleep 
disturbance and personality disorder not otherwise specified 
with relationship and mood problems (in April 2001).  Private 
records show assessments of stress related symptoms in July 
1998 and major depressive disorder in April 2001.  Further, 
in a psychiatric report dated in July 2001, Simonne Dupré, 
M.D., diagnosed PTSD and major depression with psychotic 
features, after the veteran related continuing physical and 
mental problems following a surgical procedure (i.e., 
circumcision) in service.  

In statements and testimony given at hearings before a local 
RO hearing officer in March 2001 and the undersigned in June 
2004, the veteran indicated that during and since service he 
has experienced psychological problems related to a 
circumcision performed in service, to include depression and 
PTSD.  He alleged that a psychiatric diagnosis given during 
service was incorrect, and that he was instead suffering from 
depression.  

In regard to the evidence submitted since the January 1988 
Board decision, the Board finds that the private and VA 
medical records, as well as the statements and testimony of 
the veteran, were not previously before the Board in January 
1988.  In fact, the psychiatric diagnoses of the veteran are 
"new" and his claims of such being etiologically related to 
an in-service medical procedure were also not considered in 
January 1988.  Further, in light of the fact that such 
medical evidence appears to support the veteran's contention 
that he has a psychiatric disorder that can be related back 
to his period of service, the Board finds that the 
additionally-received evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  Thus, the Board finds that new 
and material evidence has been received since the January 
1988 Board decision that denied service connection for a 
psychiatric disorder, and that the claim is reopened.  


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, is reopened, and to that extent only the 
appeal is granted.  


REMAND

Prior to Board consideration of the merits of the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, on a de novo basis, additional 
development is indicated.  Further action is also required 
with respect to the claim for an increased rating for 
residuals of circumcision.  

The veteran maintains that he currently has a psychiatric 
disorder to include PTSD that is attributable to his period 
of service.  At a hearing in June 2004, he testified that an 
in-service circumcision procedure was traumatic to the extent 
that it resulted in mental disability, including PTSD.  He 
described the procedure and the immediate complications 
thereof, testifying that after the surgery he "couldn't 
control what was going on in [his] life."  He claimed that 
psychiatric evaluations during service resulted in an 
incorrect diagnosis, and that he sought assistance at the 
Gainesville, Florida VA Medical Center (VAMC) in 1974 after 
his discharge.  He maintained that "things still are the 
same, you know the same problems I was dealing with in the 
Navy."  

The Board notes that service connection for PTSD, in 
particular, requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2003).

A review of the file indicates that in a psychiatric 
evaluation dated in July 2001, Simonne Dupré, M.D., diagnosed 
PTSD and major depression with psychotic features, after the 
veteran related continuing physical and mental problems 
following circumcision in service.  (It was noted at the June 
2004 hearing that the doctor did not have available the 
veteran's complete claims folder, in rendering her 
assessment.)  VA outpatient records dated in 2000 and 2001 
note various diagnoses of major depression, depression due to 
medical condition, and sleep disturbance and personality 
disorder not otherwise specified with relationship and mood 
problems.  Of particular note is a VA record dated in January 
2001, which states that the veteran's current status was 
indicative of one who has suffered trauma in childhood and 
who has impulse and relationship problems, with substance 
abuse apparently contributing to some behaviors in the past.  

Given the noted ambiguity over the veteran's psychiatric 
diagnosis, and the fact that the claims file does not contain 
any etiologic opinions based on a complete and independent 
review of the relevant in-service and post-service medical 
history, a comprehensive psychiatric examination is necessary 
to determine the nature and etiology of any mental 
disability.  

In regard to the increased rating claim, the veteran was last 
examined in August 2000, in connection with the current 
appeal.  Given the period of time that has since elapsed, and 
the fact that regulations for evaluating skin disabilities 
have been amended in the interim, as noted below, as well as 
the additional testimony received relevant to the veteran's 
claimed sexual dysfunction, the Board is of the opinion that 
a contemporary examination is in order.  

Prior to the examinations, the RO should also attempt to 
obtain any other additional pertinent treatment records 
indicated by the veteran.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In that regard, medical records should be obtained from the 
Gainesville, Florida VAMC dated in 1974 and from the Decatur, 
Georgia VAMC dated since April 2001.  

Furthermore, the Board notes that, despite a letter to the 
veteran in March 2001, the RO has not properly apprised him 
of the redefined obligations of the VA, as contained in the 
VCAA, in regard to his increased rating claim.  Thus, on 
remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran and obtaining 
any additional medical or other evidence, as deemed 
appropriate.  Specifically, the RO must ensure that the 
veteran has been notified of what information or evidence is 
needed from him and what the VA has done and will do to 
assist him in substantiating his claim of entitlement to an 
increased rating for residuals of circumcision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to notice, it is observed that the rating 
criteria pertinent to evaluation of skin disabilities were 
amended during the pendency of the veteran's appeal.  See 
revisions effective August 30, 2002, published at 67 Fed. 
Reg. 49,590, 45,596-99 (July 31, 2002), corrections noted at 
67 Fed. Reg. 58,448-49 (September 16, 2002), (codified at 38 
C.F.R. § 4.118).  Pursuant to governing legal precedent, when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), citing to Landgraf v. USI Film Products, 
511 U.S. 244 (1994).  In this case, the veteran has not been 
advised as to the changes in the law effective August 30, 
2002.  Nor has the RO considered the propriety of application 
of the most recent revisions to his increased rating claim.  
Thus, additional notice and RO adjudication is needed to 
avoid prejudicing the veteran.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  All appropriate steps should be taken 
to ensure that all notification and 
development action required by the VCAA is 
completed.  This includes issuing any 
additional notice to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of an increased rating for residuals of 
circumcision.

2.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers (VA or non-VA), and 
the approximate dates of treatment, 
relevant to evaluation of the veteran for 
mental complaints and complaints referable 
to residuals of circumcision.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and claims 
file, to include medical records from the 
Gainesville, Florida VAMC dated in 1974 
and from the Decatur, Georgia VAMC dated 
beginning in April 2001.


3.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
in order to ascertain the nature and 
etiology of any mental disability, and an 
appropriate VA examination in order to 
determine the current nature and severity 
of the service-connected residuals of 
circumcision.  The claims folder must be 
made available to and reviewed by the 
examiners in conjunction with the 
examinations.  All necessary tests should 
be accomplished.  All clinical findings 
should be reported in detail in the 
examination reports, and a complete 
rationale for all opinions expressed 
should be provided.  

(a)  Pertinent to psychiatric disorder, 
the examiner should identify all existing 
psychiatric disorders, based upon the 
examination results and the review of the 
claims files.  The examiner's attention 
is drawn to the veteran's claim of having 
ongoing mental disability ever since his 
in-service circumcision.  The examiner is 
requested to specifically confirm or rule 
out whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD and identify any other existing 
psychiatric disabilities.  The examiner 
should furnish an opinion as to whether 
it is more likely than not or less likely 
than not that each currently diagnosed 
psychiatric disability, to include PTSD, 
is etiologically related to the veteran's 
period of active service from January 
1973 to November 1974.  If PTSD is 
diagnosed, the examiner should clearly 
identify the stressor(s) supporting the 
diagnosis, and the examiner should fully 
explain why such stressor(s) is 
considered sufficient under the standards 
of the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  In addition, the examiner is 
requested to furnish an opinion as to 
whether erectile dysfunction is a 
component or clinical manifestation of 
any currently existing mental disability.  

(b)  Pertinent to the residuals of 
circumcision, the examiner should 
describe any scarring and determine 
whether such is tender and painful on 
objective demonstration.  Further, the 
examiner should indicate whether any 
scars limit the function of the part 
affected.  In the assessment, any 
evidence of neuropathy or other deficit 
due to the circumcision, to include 
erectile dysfunction, should be 
described.  

4.  The RO should otherwise review the 
claims file and ensure that any additional 
development indicated by the record, to 
include any further VA examinations, is 
accomplished, consistent with the VCAA and 
its implementing regulations.  

5.  After completion of the foregoing, the 
RO should adjudicate on the merits the 
veteran's claims of service connection for 
a psychiatric disorder to include PTSD and 
an increased rating for residuals of 
circumcision, based on a review of the 
entire evidentiary record.  Such re-
adjudication should include consideration 
of revisions made to the criteria used for 
evaluating skin disabilities.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



